DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for Applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 


(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The abstract of the disclosure is objected to because in line 3, the last instance of the term “the” should be deleted, and in line 4, the term --the-- should be inserted before the term “at”.  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
1)	On page 15, in paragraph 0088, line 1 and on page 16, in paragraph 0091, line 1:  The term “optional” should be deleted.
2)	On page 18, in paragraph 0099, line 4:  The term “to” should be changed to 
--or--.   
3)	On page 19, in paragraph 0103, line 7:  The term --a-- should be inserted before the term “controller”, and the term --module-- should be inserted after the term “controller”.
4)	On page 25, in paragraph 0127:  This paragraph should be placed on the first page of the specification and provided with the title “CROSS-REFERENCE TO RELATED APPLICATIONS”, above the section titled “DESCRIPTION”. 
Appropriate correction is required.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer back to two sets of claims to different features (i.e., “the support panel according to claim 1” as recited in line 4 and “the bed assembly according to one of claims 9 to 15” as recited in line 6).  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.



Claims 2, 3, 5 and 9-15 are objected to because of the following informalities:  
1)	In claim 2, line 5; claim 5, line 3 and in claim 12, line 4:  The phrase at least one should be inserted before the term “functional”.
2)	In claim 3, line 3:  The phrase --at least one-- should be inserted before the terms “mechanical” and “second”.
3)	In the last line of claim 5:  The term --and-- should be inserted before the term “a”.
4)	In claim 9, line 8 and in claim 15, line 13:  The phrase “at least one” should be deleted.
5)	In claim 9, line 11 and in claim 15, line 12:  The first instance of the phrase “at least one” should be deleted.
6)	In claim 10, line 2:  The term “fastener” should be changed to --fasteners--, the phrase --at least one-- should be inserted before the second instance of the term “mechanical”, and the term “connector” should be changed to --coupler--.
7)	In claim 11, lines 4 & 6:  The term --central-- should be inserted before the term “controller”.
8)	In claim 11, line 5:  The last instance of the phrase --at least one-- should be deleted.
9)	In claim 12, line 5:  The first instance of the term “the” should be changed to --a--, and the second instance of the term “the” should be changed to --an--.
10)	In claim 12, line 6:  Both instances of the term “the” should be deleted.

11)	In the last line of claim 13:  The phrase --at least one-- should be inserted before the term “mechanical”, and the term “connector” should be changed to 
--coupler--.
12)	In claim 14, line 5:  The term “the” should be deleted.
13)	In claim 15, line 2:  The phrase --wherein the bed frame assembly comprises at least two longitudinal beams,-- should be inserted after the phrase “claim 9,”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/090254 to Madsen.  With respect to claim 1, Madsen ‘254 shows the claimed limitations 

of a support panel (31, 32) comprising a base member (2, 29), the base member being the mechanically stabilizing component of the support panel (as shown in Figures 1 & 7 and as 
described on page 11, in lines 14-16 and on page 18, in lines 5-10), at least one mechanical coupler (5, 34) on the base member (2) (as shown in Figures 1, 2 & 7 and as described on page 
11, in lines 17-19 and on page 18, in lines 11 & 12), at least one second electrical connector (11) located on the base member (as shown in Figures 2 & 3 and as described on page 11, lines 31-33 and on page 12, in lines 1-14), an identifier which can electronically be read out through the at least one second electrical connector (11) (as described on page 6, in lines 22-28), and at 
least one functional module (4, 35) selected from a sensor, an actuator, a control unit, an electrical link, and a power supply, mounted on or in the base member (2, 29) (as shown in 
Figures 1 & 7 and as described on page 11, in lines 17-19 and on page 18, in lines 11 & 12), wherein the at least one mechanical coupler (5, 34) and the at least one second electrical connector (11) are designed for reversible mechanical and electrical connection of the support panel (31, 32) to a bed frame assembly (3, 28, 30) (as shown in Figures 1 & 7 and as described on page 11, in lines 14-17 and on page 18, in lines 5-7), and wherein a top surface of the support panel (31, 32), opposite to a bottom surface, is designed to be applied with a mattress (8, 9) (as shown in Figure 1 and as described on page 11, in lines 21-23 and on page 18, in lines 7-11).
With respect to claims 4-7, the reference further discloses conditions wherein the support panel (31, 32) is designed to be simultaneously electrically and mechanically connected (as shown in Figures 1 & 2 and as described on page 11, in lines 21-23 & 31-33; page 12, in lines .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen ‘254.  With respect to claim 2, Madsen ‘254 is considered to disclose a condition 
wherein the at least one functional module (4, 35) comprises at least one electrical link which is configured as a bus for bidirectional data transfer (as described on page 4, in lines 9-15), and the at least one mechanical coupler (5, 34) as well as the at least one second electrical connector (11) enable a mechanical and electrical mounting of the support panel (31, 32) in a 
direction parallel or orthogonal to the bottom surface (as shown in Figure 7); however, Madsen ‘254 does not specifically disclose conditions wherein the at least one mechanical coupler (5, 34) as well as the at least one second electrical connector (11) are located on the bottom surface and are configured as a plug connection, a clamping connection, or an insulation-displacement connection, and wherein the mechanical and electrical mounting of the support panel (31, 32) has a tolerance of at most 10°.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the support panel of Madsen ‘254 with at least one mechanical coupler and at least one second electrical connector which are located on the bottom surface and are configured as a plug connection, a clamping connection, or an insulation-displacement connection, since varying the placement of the connection as well as providing any one of a plurality of conventional types of connections would have been generally recognized as being within the level of ordinary skill in the art; furthermore, it also would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to provide the support panel of Madsen ‘254 with a mechanical and electrical mounting having a tolerance of  at most 10° since it has been held 
that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claim 3, Madsen ‘254 also does not specifically disclose a condition wherein at least one of the at least one mechanical coupler (5, 34) and the at least one second electrical connector (11) is in a Poka-Yoke design in order to avoid user mistakes when mounting the support panel (31, 32); the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the support panel of Madsen ‘254 with at least one mechanical coupler and at least one second electrical connector which is in a Poka-Yoke design, since such a modification would have been generally considered as being within the level of ordinary skill in the art.
	With respect to claim 8, Madsen ‘254 also does not specifically disclose a condition wherein at least one of the second (11) and the third electrical connectors is designed to be connected in a direction parallel with the bottom surface; the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the support panel of Madsen ‘254 with at least one of the second and the third electrical connectors which is designed to be connected in a direction parallel with the bottom surface, since modifying the orientation of the connection also would have been generally considered as being within the level of ordinary skill in the art.


	With respect to claim 9, Madsen ‘254 is considered to disclose all of the limitations as claimed (as shown in Figures 1, 2 & 7) except for a condition wherein the support panel (31, 32) is reversibly mechanically connected to the at least one longitudinal beam (2, 29) by means of 
one of the mechanical fasteners and the at least one mechanical coupler (5, 34), and is reversibly electrically connected to the at least one longitudinal beam by means of the at least 
one first and second electrical connectors (11).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the support panel of Madsen ‘254 with a reversible mechanical connection to the at least one longitudinal beam by means of one of the mechanical fasteners and the at least one mechanical coupler, and with a reversible electrical connection to the at least one longitudinal beam by means of the at least one first and second electrical connectors, since it has been held that the provision of adjustability (e.g., reversibility), where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	With respect to claim 10, Madsen ‘254 does not specifically disclose a condition wherein the mechanical fasteners, the at least one mechanical coupler (5, 34) and the first and second electrical connectors (11) are designed as plug-in devices to be handled without any help of tools; the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed assembly of Madsen ‘245 with mechanical fasteners, at least one mechanical coupler and first and second electrical connectors which are designed as plug-in devices to be handled without any help of tools, since such a modification also would have been generally recognized as being within the level of ordinary skill in the art.

	With respect to claim 11, Madsen ‘254 further teaches the use of a central controller module (6) designed to provide electrical power and control signals to the at least one first 
electrical connector and to the support panel (31, 32), and wherein the central controller module is firmly connected on the base frame (2) (as shown in Figures 1-3 and as described on page 11, in lines 17-27).
With respect to claim 12, Madsen ‘254 does not specifically disclose conditions wherein the at least one functional module (4, 35) includes a control unit and an electrical link, wherein by at least two control units and corresponding electrical links a decentral control network is formed.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed assembly of Madsen ‘254 with at least one functional module including a control unit and an electrical link, wherein by at least two control units and corresponding electrical links a decentral control network is formed, since modifying the control network configuration of the bed assembly would have been generally recognized as being within the level of ordinary skill in the art.
With respect to claim 13, Madsen ‘254 does not specifically disclose a condition wherein the first and second electrical connectors (11) are integrated with the mechanical fasteners and the at least one mechanical coupler (5, 34), respectively.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed assembly of Madsen ‘254 with first and second electrical connectors which are integrated with the mechanical fasteners and the at least one mechanical coupler, respectively, since constructing 
With respect to claim 14, Madsen ‘254 does not specifically disclose a condition wherein adjacent support panels (31, 32) are electrically interconnected by means of an electrical plug or an electrical cable directly between respective support panels, or by means of a cloth cover comprising electrical conductor tracks.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed assembly of Madsen ‘254 with adjacent support panels which are electrically interconnected by means of an electrical plug or an electrical cable directly between respective support panels, or by means of a cloth cover comprising electrical conductor tracks, since providing the support panels with any one of a plurality of conventional types of electrical connections would have been generally considered as being within the level of ordinary skill in the art.
With respect to claim 15, Madsen ‘254 does not specifically disclose conditions wherein a plurality of first electrical connectors is applied to each of the at least two longitudinal beams (2); wherein the longitudinal beams each comprise a plurality of individual pieces, at least some individual pieces being electrically movably by actuators relative to the base frame; wherein each one of the individual pieces is provided with at least one of the mechanical fasteners and with at least one of the first electrical connectors; and wherein the support panel (31, 32) is mounted on at least one of the individual pieces for each longitudinal beam (2) so that the support panel is movable via the respective individual pieces.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed assembly of Madsen ‘254 with a plurality of first electrical connectors applied to each of the at St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 16 USPQ 177, 179).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Niederkofler et al. ‘251, Madsen ‘543, Madsen ‘153 and Niederkofler et al. ‘847.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673